PER CURIAM.
This is a transferee proceeding supplemental to that this day decided in Acme Land & Fur Co. v. Commissioner of Internal Revenue (C.C.A.) 84 F.(2d) 441. The parties have stipulated that if liable as transferee, Delacroix’s liability is that fixed as Acme’s deficiency in that proceeding.
Organized to take over Acme’s assets by the owners of the Acme shares, it is in substance and effect a continuation of Acme, with the same officers. Acme before the organization owned the property and now owns the shares in Delacroix. In such a situation it may not be doubted that Delacroix took Acme’s property subject to and charged with Acme’s liabilities, including those for taxes.
The order of the Board is affirmed.